                      1    Thomas B. Brown(SBN 104254)                                Filing Fees Exempt Pursuant to
                           E-mail: thrown@bwslaw.conn                                 Government Code section 6103
                      2    Gregory R. Aker(SBN 104171)
                           E-mail: gaker@bwslaw.com
                      3    BURKE,WILLIAMS & SORENSEN,LLP
                           1901 Harrison Street, Suite 900
                      4    Oakland, CA 94612-3501
                           Tel: 510.273.8780 Fax: 510.839.9104
                      5
                           Jason R. Alcala(SBN 179319)
                     6     E-mail: jralcala@cityoflivermore.net
                           CITY OF LIVERMORE
                      7    Office ofthe City Attorney
                           1052 S. Livermore Avenue
                      8    Livermore, CA 94550
                           Tel.: 925.960.4150 Fax: 925.960.4180
                     9
                           Attorneys for Defendants
                     10    CITY OF LIVERMORE,JOHN MARCHAND,
                           STEVEN SPEDOWFSKI,ROBERT CABLING
                     11    AND JASON ALCALA
                     12

                     13                                         UNITED STATES DISTRICT COURT
                     14                                    NORTHERN DISTRICT OF CALIFORNIA
                     15

                     16   JASON A. ~EZISS                                    Case No. 3:19-cv-01061-RS
                 17                                Plaintiff,                JOINT STIPULATION AND ORDER RE
                                                                             CONTINUANCE OF CASE
                 18       ~~~                                                MANAGEMENT CONFERENCE
                 19       CITY OF LIVERMORE,a California
                          municipal corporation; JOHN                        Date:       September 26,2019
                 20       MARCHAND,individually and in his
                          official capacity as Mayor ofthe city of           Time:       10:00 AM
                 21       Livermore; STEVEN SPEDOWFSKI and                   Judge:      Hon. Richard Seeborg
                          ROBERT CABLING,individually and in
                 22       their official capacities as Members ofthe         Courtroom: 3, 17`x'Floor
                          Livermore City Council; JASON
                 23       ALCALA,individually and in his official
                          capacity as Livermore City Attorney; and
                 24       DOES 1-10,
                 25                                Defendants.
                 26
                 27
                 28 II
BURKE, WILLIAM$ BL
  SORENSEN~ LLP
                          OAK 84849-1858-3203 vl                                          STIPULATION AND ORDER RE CMC
  ATTORNEYS AT LAW
      OAKLAND
                                                                                                        3:19-CV-01061-SK
                     1                                             STIPULATION

                     2            WHEREAS,on July 3, 2019,the Court continued the Case Management Conference

                     3   scheduled for July 11, 2019,to September 26,2019, at 10:00 AM;and

                     4            WHEREAS,counsel for the City of Livermore, Gregory Aker, is unavailable to attend

                     5   a Case Management Conference on September 26 due to prearranged out-of-state travel; and

                     6            WHEREAS,counsel for plaintiff, Tobias Lester, has no objection to a continuance of

                     7   the September 26 Case Management Conference to a later date; and

                     8            WHEREAS,counsel for plaintiff and defendant have met and conferred on a new date

                     9   for the Case Management Conference, and both counsel are available to attend a Case

                 10      Management Conference on any Thursday during October and November,2019; and

                 11               WHEREAS,counsel for plaintiff and defendant propose and stipulate to a new date

                 12 I for the Case Management Conference of Thursday, November 21,2019, at 10:00 AM;

                 13               IT IS HEREBY STIPULATED:

                 14               1.       The case management Conference previously scheduled for Thursday,

                 15      September 26,2019, at 10:00 AM,may be continued to Thursday, November 21, 2019, at

                 16      10:00 AM,ox to wh~cheve~'Thursday in October or Noverriber the Court otherwise prefers,

                 17               2.       All other pretrial deadlines shall remain in place.

                 18                                                            Respectfully ub~tted,

                 19      Dated: September ~,2019                               BURKE,         LLIAMS & SORENSEN,LLP
                 20                                                                                           ~.~....

                 21                                                            By:
                                                                                       repo      R. Aker
                 22
                                                                               Attorneysfor Defendants
                 23                                                            CITY OF LIVERMORE,JOHN
                                                                               MARCHAND,STEVEN SPEDOWFSKI,
                 24                                                            ROBFR~'C~1RI,ING ANia JASON AL,C~T,A
                 25
                         ///
                26
                         ///
                27
                         ///
                28
BURKE, WILLIA MS S2
  SORENSEN, LLP
                         OAK #4849-1858-3203 vl
                                                                            _ 1 _             STIPULATION AND ORDER RE CMC
  ATTORNEYS AT LAW
      OAKLANn
                                                                                                            3:19-CV-01061-SK
                      (Dated: Septernber~, 2019      LAW OFFICE OF TOBIAS M.LESTER



                                                     BY:~~~~~...._`'_`--cam---_.:r   nA
                                                            Tobias M. Lester

                                                     Attarney for Plaintiff
                                                     JASON ADRIAN BEZIS




                  S

                 9
                10'

                11'

                12

                13

                14

                15

                I6

                17

                1$
                19

                20

                21

               Zz
               23

               24

               25

               26 j
               27
               28
C3URKB~ WILLIAM$ ST
  SOREN56N, LLP
                       OAK#4849-1858-3203 vl
                                                  _ 2_              S'T'IT'ULATION AND ORDER RE CMC
  anout+ers nr Lnw
      OAKI.A ND
                                                                                      3:19-CV-0106]-SK
                       1                                               ORDER

                       2             In view ofthe parties' stipulation, as set forth above, the Case Management

                       3   Conference currently set for Thursday, September 26,2019, shall and hereby is continued to

                      4    Thursday, November 21, 2019, at 10:00 AM. The parties' Joint Case Management

                      5    Conference Statement shall be filed with the Court no later than November 14, 2019.

                      6
                              Dated: 9/4/19
                      7
                      8                                                          RICHARD SEEBORG
                                                                                 United States District Judge
                      9
                      10
                      11
                   12
                   13
                   14
                   15
                   16
                   17

                   18
                   19
                   20
                   21
                   22
                   23
                   24
                  25
                  26
                  27
                  28
B URK E, WII.I.IA MS 82
  SORE NSH N, LLP
                           OAK tf4849-1858-3203 vl
                                                                           _3_             STIPULATION AND ORDER RE CMC
  A 7TORNEYS AT LAW
      OAKLAND
                                                                                                          3:19-CV-01061-SK
